Case 3:20-cv-00447-MMD-CLB Document 7
                                    8 Filed 09/23/20
                                            09/24/20 Page 1 of 5
Case 3:20-cv-00447-MMD-CLB Document 7
                                    8 Filed 09/23/20
                                            09/24/20 Page 2 of 5
Case 3:20-cv-00447-MMD-CLB Document 7
                                    8 Filed 09/23/20
                                            09/24/20 Page 3 of 5




   IT IS SO ORDERED.


   Dated: September 24, 2020


   __________________________________
   UNITED STATES MAGISTRATE JUDGE
Case 3:20-cv-00447-MMD-CLB Document 7
                                    8 Filed 09/23/20
                                            09/24/20 Page 4 of 5
Case 3:20-cv-00447-MMD-CLB Document 7
                                    8 Filed 09/23/20
                                            09/24/20 Page 5 of 5
